Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2043
                       Lower Tribunal No. 17-20910
                          ________________


                           Shlomo Pollak, et al.,
                               Appellants,

                                     vs.

                 De Soleil South Beach Association, Inc.,
                                Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Vazquez & Associates, and Steven B. Herzberg, for appellants.

      Young, Berman, Karpf & Karpf, P.A., and Andrew S. Berman and
Christina Ferreiro, for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.